

Execution Copy
 
AGREEMENT AND PLAN OF MERGER


This AGREEMENT AND PLAN OF MERGER (this “Agreement”) has been made as of August
4, 2006, by and among Supreme Realty Investments, Inc., a Nevada corporation
(“SRLT”), XY Acquisition Corporation, a Nevada corporation and a wholly-owned
Subsidiary of SRLT (“Sub”), Home System Group, Inc., a British Virgin Islands
corporation (“HSG”), and the shareholders of HSG, each of whom is identified on
Schedule A to this Agreement (the “HSG Shareholders”).


Whereas, the respective Boards of Directors of SRLT, Sub and HSG have approved
the merger, pursuant and subject to the terms and conditions of this Agreement,
of Sub with and into HSG (the “Merger”), whereby all of the issued and
outstanding shares of the Common Stock of HSG (the “HSG Common Stock”) will be
converted into the right to receive a specified number of shares of the Common
Stock of SRLT (the “SRLT Common Stock”); and the parties each desire to make
certain representations, warranties and agreements in connection with the Merger
and also to prescribe various conditions to the Merger;


Now, Therefore, in consideration of the premises and the representations,
warranties and covenants herein contained, the parties agree to effect the
Merger on the terms and conditions herein provided and further agree as follows:
ARTICLE 1. definitions
1.1 Definitions.


In addition to the other definitions contained in this Agreement, the following
terms will, when used in this Agreement, have the following respective meanings:


“Affiliate” means a Person that, directly or indirectly, controls, is controlled
by, or is under common control with, the referenced party.


“Claim” means any contest, claim, demand, assessment, action, suit, cause of
action, complaint, litigation, proceeding, hearing, arbitration, investigation
or notice of any of the foregoing involving any Person.


“Closing” means the consummation of the Merger.


“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated thereunder.


“Constituent Corporations” means HSG and Sub, as the constituent corporations of
the Merger.


“GAAP” means United States generally accepted accounting practices.


“GCL” means the Nevada General Corporation Law.


“Person” means and includes any individual, partnership, corporation, trust,
company, unincorporated organization, joint venture or other entity, and any
Governmental Entity.



--------------------------------------------------------------------------------


“Record Holder” means a holder of record of HSG Common Stock as shown on the
regularly maintained stock transfer records of HSG.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, trust or other entity of which such Person, directly or
indirectly through an Affiliate, owns an amount of voting securities, or
possesses other ownership interests, having the power, direct or indirect, to
elect a majority of the Board of Directors or other governing body thereof.


“Surviving Corporation” means HSG, as the surviving corporation of the Merger.


“U.S.” means the United States of America.
 
1.2 Interpretation.


In this Agreement, unless the express context otherwise requires:


(a) the words “herein,” “hereof” and “hereunder and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement;


(b) references to “Article” or “Section” are to the respective Articles and
Sections of this Agreement, and references to “Exhibit” or “Schedule” are to the
respective Exhibits and Schedules annexed hereto;


(c) references to a “party” means a party to this Agreement and include
references to such party’s successors and permitted assigns;


(d) references to a “third party” means a Person that is neither a Party to this
Agreement nor an Affiliate thereof;


(e) the terms “dollars” and “$” means U.S. dollars;


(f) terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;


(g) the masculine pronoun includes the feminine and the neuter, and vice versa,
as appropriate in the context; and


(h)  wherever the word “include,” “includes” or “including is used in this
Agreement, it will be deemed to be followed by the words “without limitation.”
 
ARTICLE 2. THE MERGER
 
2.1 Effective Time of the Merger.


Subject to the provisions of this Agreement, the Merger will be consummated by
the filing with the Secretary of State of the State of Nevada of articles of
merger, in such form as required by, and signed and attested in accordance with,
the relevant provisions of the GCL (the time of such filing or such later time
and date as is specified in such filing being the “Effective Time”).
 
2

--------------------------------------------------------------------------------


2.2 Closing.


The Closing will take place at 10:00 a.m., local time, on the earliest date
practicable after all of the conditions set forth in Article 9 are satisfied or
waived by the appropriate party, but in no event later than the applicable date
referred to in Section 10.1(d) (the “Closing Date”), unless another time, date
or place is agreed to in writing by the parties.
 
2.3 Effects of the Merger.


By virtue of the Merger and without the necessity of any action by or on behalf
of the Constituent Corporations, or either of them:


(a) at the Effective Time, (i) the separate existence of Sub will cease, and Sub
will be merged with and into HSG, and (ii) the certificate of incorporation and
bylaws of HSG as in effect immediately prior to the Effective Time will be the
certificate of incorporation and bylaws of the Surviving Corporation until
thereafter amended; and


(b) at and after the Effective Time, the Surviving Corporation will possess all
the rights, privileges, powers and franchises of a public as well as of a
private nature, and be subject to all the restrictions, disabilities and duties,
of each of the Constituent Corporations; and all property, real, personal and
mixed, and all debts due to either of the Constituent Corporations on whatever
account, as well for stock subscriptions as all other things in action or
belonging to each of the Constituent Corporations will be vested in the
Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest will be thereafter as effectually
be the property of the Surviving Corporation as they were of the respective
Constituent Corporations, and the title to any real estate vested by deed or
otherwise, in either of the Constituent Corporations, will not revert or be in
any way impaired; but all rights of creditors and all liens upon any property of
either of the Constituent Corporations will be preserved unimpaired, and all
debts, liabilities and duties of the respective Constituent Corporations will
thereafter attach to the Surviving Corporation, and may be enforced against it
to the same extent as if such debts and liabilities had been incurred or
contracted by it.
 
ARTICLE 3. EFFECT OF MERGER ON CAPITAL STOCK
 
3.1 Effect on Capital Stock.


As of the Effective Time, by virtue of the Merger and without any action on the
part of any holder of shares of HSG Common Stock or of shares of the capital
stock of Sub:


(a)  Capital Stock of Sub. Each issued and outstanding share of the capital
stock of Sub will be converted into the right to receive one fully paid and
non-assessable share of the capital stock of the Surviving Corporation.


(b) Cancellation of Treasury Stock. Shares of HSG Common Stock, if any, that are
held by HSG as treasury stock will be cancelled and retired and will cease to
exist, and no Merger Consideration will be delivered in exchange therefor.
Shares of Supreme Realty Investments, Inc. Common Stock, if any, owned by HSG as
of the Effective Time will remain unaffected by the Merger.




3

--------------------------------------------------------------------------------




(c) Exchanged Shares; Merger Consideration.


(i) “Exchanged Shares” means all shares of HSG Common Stock issued and
outstanding immediately prior to the Effective Time other than shares of HSG
Common Stock, if any, held by HSG as treasury stock.


(ii) The consideration payable in the Merger will consist of an aggregate of
eight million (8,000,000) shares of Supreme Realty Investments, Inc. Common
Stock, which shall be distributed among the HSG Shareholders in accordance with
Schedule A hereto (the “Stock Merger Consideration”).


(iii) “Merger Consideration” means the Stock Merger Consideration.


(d) Exchange of Exchanged Shares for Merger Consideration. As of the Effective
Time, by virtue of the Merger, each issued and outstanding Exchanged Share will
be converted into the right to receive the Merger Consideration, payable, to the
Record Holders of Exchanged Shares at the Effective Time. As of the Effective
Time, all shares of HSG Common Stock will no longer be outstanding and will
automatically be cancelled and retired and will cease to exist, and each holder
of a certificate representing any such shares will cease to have any rights with
respect thereto, except the right to receive the Merger Consideration therefor,
without interest, upon the surrender of such certificate in accordance with
Section 3.2.
 
3.2 Exchange of Merger Consideration for Exchanged Shares.


(a) Exchange. On the Closing Date, the holders of all of the HSG Common Stock
shall deliver to Supreme Realty Investments, Inc. certificates or other
documents evidencing all of the issued and outstanding HSG Common Stock, duly
endorsed in blank or with executed power attached thereto in transferable form.
In exchange for all of the HSG Common Stock tendered pursuant hereto, Supreme
Realty Investments, Inc. shall issue to HSG Shareholders the Stock Merger
Consideration.


(b) No Further Ownership Rights in HSG Common Stock. All shares of Supreme
Realty Investments, Inc. Common Stock issued upon the surrender for exchange of
shares of HSG Common Stock in accordance with the terms hereof will be deemed to
have been issued in full satisfaction of all rights pertaining to such shares of
HSG Common Stock, and there will be no further registration of transfers of the
shares of HSG Common Stock (other than shares held directly or indirectly by
Supreme Realty Investments, Inc.) after the Effective Time. If, after the
Effective Time, Certificates are presented to the Surviving Corporation or its
transfer agent for any reason, such Certificates will be cancelled and exchanged
as provided by this Article 3.


ARTICLE 4.  REPRESENTATIONS AND WARRANTIES OF HSG


HSG represents and warrants to Supreme Realty Investments, Inc. and to Sub as
follows, as of the date hereof and as of the Closing Date:


4

--------------------------------------------------------------------------------


4.1 Organization.


HSG is a corporation duly organized, validly existing and in good standing under
the laws of British Virgin Island and has the corporate power and is duly
authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
entity in the country or states in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification. Included in the attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not, violate any
provision of HSG’s certificate of incorporation or bylaws. HSG has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, bylaws or otherwise to authorize the execution and delivery of
this Agreement.


4.2 Capitalization.


The authorized capitalization of HSG consists of 50,000 shares of common stock,
no par value and no preferred shares. As of the date hereof, there are 50,000
shares of common stock issued and outstanding. All issued and outstanding common
shares have been legally issued, fully paid, are nonassessable and not issued in
violation of the preemptive rights of any other person. HSG has no other
securities, warrants or options authorized or issued.


4.3 Subsidiaries.


HSG owns 100% of Oceanic International (Hong Kong) Limited, a Hong Kong, China
corporation.


4.4 Tax Matters; Books & Records


(a) The books and records, financial and others, of HSG are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and


(b) HSG has no liabilities with respect to the payment of any country, federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties).


(c) HSG shall remain responsible for all debts incurred prior to the closing.


4.5 Information.


The information concerning HSG as set forth in this Agreement and in the
attached Schedules is complete and accurate in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.


4.6 Title and Related Matters.


HSG has good and marketable title to and is the sole and exclusive owner of all
of its properties, inventory, interests in properties and assets, real and
personal (collectively, the “Assets”) free and clear of all liens, pledges,
charges or encumbrances. Except as set forth in the Schedules attached hereto,
HSG owns free and clear of any liens, claims, encumbrances, royalty interests or
other restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with HSG’s business. Except as set forth in
the attached Schedules, no third party has any right to, and HSG has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse affect on the business,
operations, financial conditions or income of HSG or any material portion of its
properties, assets or rights.


5

--------------------------------------------------------------------------------


4.7 Litigation and Proceedings


There are no actions, suits or proceedings pending or threatened by or against
or affecting HSG, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign or before any arbitrator of any
kind that would have a material adverse effect on the business, operations,
financial condition, income or business prospects of HSG. HSG does not have any
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality.


4.8 Contracts.


On the Closing Date:


(a) Except as set forth on Schedule, there are no material contracts,
agreements, franchises, license agreements, or other commitments to which HSG is
a party or by which it or any of its properties are bound;


(b) HSG is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award which materially and adversely affects, or in
the future may (as far as HSG can now foresee) materially and adversely affect,
the business, operations, properties, assets or conditions of HSG; and


(c) HSG is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension, benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties of
obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement; or
(vii) contract, agreement, or other commitment involving payments by it for more
than $10,000 in the aggregate.


4.9 No Conflict With Other Instruments.


The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which HSG is a party or to which any of its properties or operations are
subject.


6

--------------------------------------------------------------------------------


4.10 Material Contract Defaults.


To the best of HSG’s knowledge and belief, it is not in default in any material
respect under the terms of any outstanding contract, agreement, lease or other
commitment which is material to the business, operations, properties, assets or
condition of HSG, and there is no event of default in any material respect under
any such contract, agreement, lease or other commitment in respect of which HSG
has not taken adequate steps to prevent such a default from occurring.


4.11  Governmental Authorizations.


To the best of HSG’s knowledge, HSG has all licenses, franchises, permits and
other governmental authorizations that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities or
corporation laws, no authorization, approval, consent or order of, or
registration, declaration or filing with, any court or other governmental body
is required in connection with the execution and delivery by HSG of the
transactions contemplated hereby.


4.12 Compliance With Laws and Regulations.


To the best of HSG’s knowledge and belief, HSG has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
HSG or would not result in HSG’s incurring any material liability.


4.13 Insurance.


All of the insurable properties of HSG are insured for HSG’s benefit under valid
and enforceable policy or policies containing substantially equivalent coverage
and will be outstanding and in full force at the Closing Date.


4.14 Approval of Agreement.


The directors of HSG have authorized the execution and delivery of the Agreement
and have approved the transactions contemplated hereby.


4.15 Material Transactions or Affiliations.


As of the Closing Date, there will exist no material contract, agreement or
arrangement between HSG and any person who was at the time of such contract,
agreement or arrangement an officer, director or person owning of record, or
known by HSG to own beneficially, ten percent (10%) or more of the issued and
outstanding Common Shares of HSG and which is to be performed in whole or in
part after the date hereof. HSG has no commitment, whether written or oral, to
lend any funds to, borrow any money from or enter into any other material
transactions with, any such affiliated person.


7

--------------------------------------------------------------------------------


ARTICLE 5.  REPRESENTATIONS AND WARRANTIES OF SUPREME REALTY INVESTMENTS, INC.


Supreme Realty Investments, Inc. represents and warrants to HSG, as of the date
hereof and as of the Closing Date, as follows:


5.1 Organization.


Supreme Realty Investments, Inc. is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not violate any provision of Supreme Realty
Investments, Inc.’s articles of incorporation or bylaws. Supreme Realty
Investments, Inc. has full power, authority and legal right and has taken all
action required by law, its articles of incorporation, its bylaws or otherwise
to authorize the execution and delivery of this Agreement.


5.2 Capitalization.


The authorized capitalization of Supreme Realty Investments, Inc. consists of
200,000,000 shares of common stock, $0.001 par value per share. As of the date
hereof, Supreme Realty Investments, Inc. has approximately 6,754,000 shares of
common stock issued and outstanding. All issued and outstanding shares are
legally issued, fully paid and nonassessable and are not issued in violation of
the preemptive or other rights of any person.


5.3 Subsidiaries.


Supreme Realty Investments, Inc. has no subsidiaries other than Sub.


5.4 Tax Matters: Books and Records.


(a) The books and records, financial and others, of Supreme Realty Investments,
Inc. are in all material respects complete and correct and have been maintained
in accordance with good business accounting practices; and


(b) Supreme Realty Investments, Inc. has no liabilities with respect to the
payment of any country, federal, state, county, or local taxes (including any
deficiencies, interest or penalties).


(c) Supreme Realty Investments, Inc. shall remain responsible for all debts
incurred by Supreme Realty Investments, Inc. prior to the date of closing.


8

--------------------------------------------------------------------------------


5.5 Litigation and Proceedings.


There are no actions, suits, proceedings or investigations pending or threatened
by or against or affecting Supreme Realty Investments, Inc. or its properties,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign or before any arbitrator of any kind that
would have a material adverse affect on the business, operations, financial
condition or income of Supreme Realty Investments, Inc. Supreme Realty
Investments, Inc. is not in default with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.


5.6 Material Contract Defaults.


Supreme Realty Investments, Inc. is not in default in any material respect under
the terms of any outstanding contract, agreement, lease or other commitment
which is material to the business, operations, properties, assets or condition
of Supreme Realty Investments, Inc., and there is no event of default in any
material respect under any such contract, agreement, lease or other commitment
in respect of which Supreme Realty Investments, Inc. has not taken adequate
steps to prevent such a default from occurring.


5.7 Information.


The information concerning Supreme Realty Investments, Inc. as set forth in this
Agreement and in the attached Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made in light of the
circumstances under which they were made, not misleading.


5.8 Title and Related Matters.


Supreme Realty Investments, Inc. has good and marketable title to and is the
sole and exclusive owner of all of its properties, inventory, interest in
properties and assets, real and personal (collectively, the “Assets”) free and
clear of all liens, pledges, charges or encumbrances. Supreme Realty
Investments, Inc. owns free and clear of any liens, claims, encumbrances,
royalty interests or other restrictions or limitations of any nature whatsoever
and all procedures, techniques, marketing plans, business plans, methods of
management or other information utilized in connection with Supreme Realty
Investments, Inc.’s business. No third party has any right to, and Supreme
Realty Investments, Inc. has not received any notice of infringement of or
conflict with asserted rights of other with respect to any product, technology,
data, trade secrets, know-how, proprietary techniques, trademarks, service
marks, trade names or copyrights which, singly on in the aggregate, if the
subject of an unfavorable decision ruling or finding, would have a materially
adverse affect on the business, operations, financial conditions or income of
Supreme Realty Investments, Inc. or any material portion of its properties,
assets or rights.


5.9 Contracts.


On the Closing Date:


(a) There are no material contracts, agreements franchises, license agreements,
or other commitments to which Supreme Realty Investments, Inc. is a party or by
which it or any of its properties are bound;


9

--------------------------------------------------------------------------------


(b) Supreme Realty Investments, Inc. is not a party to any contract, agreement,
commitment or instrument or subject to any charter or other corporate
restriction or any judgment, order, writ, injunction, decree or award materially
and adversely affects, or in the future may (as far as Supreme Realty
Investments, Inc. can now foresee) materially and adversely affect, the
business, operations, properties, assets or conditions of Supreme Realty
Investments, Inc.; and


(c) Supreme Realty Investments, Inc. is not a party to any material oral or
written: (i) contract for the employment of any officer or employee; (ii) profit
sharing, bonus, deferred compensation, stock option, severance pay, pension
benefit or retirement plan, agreement or arrangement covered by Title IV of the
Employee Retirement Income Security Act, as amended; (iii) agreement, contract
or indenture relating to the borrowing of money; (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties, of obligations, which, in the aggregate exceeds
$1,000; (v) consulting or other contract with an unexpired term of more than one
year or providing for payments in excess of $10,000 in the aggregate; (vi)
collective bargaining agreement; (vii) contract, agreement or other commitment
involving payments by it for more than $10,000 in the aggregate.


5.10 Compliance With Laws and Regulations.


To the best of Supreme Realty Investments, Inc.’s knowledge and belief, Supreme
Realty Investments, Inc. has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Supreme Realty Investments, Inc. or would not result in Supreme Realty
Investments, Inc. incurring material liability.


5.11 Insurance.


Supreme Realty Investments, Inc. maintains no insurance policies.


5.12 Approval of Agreement.


The directors of Supreme Realty Investments, Inc. have authorized the execution
and delivery of the Agreement by and have approved the transactions contemplated
hereby.


5.13 Material Transactions or Affiliations.


There are no material contracts or agreements of arrangement between Supreme
Realty Investments, Inc. and any person, who was at the time of such contract,
agreement or arrangement an officer, director or person owning of record, or
known to beneficially own ten percent (10%) or more of the issued and
outstanding Common Shares of Supreme Realty Investments, Inc. and which is to be
performed in whole or in part after the date hereof. Except as disclosed in the
attached Schedule, Supreme Realty Investments, Inc. has no commitment, whether
written or oral, to lend any funds to, borrow any money from or enter into
material transactions with any such affiliated person.


10

--------------------------------------------------------------------------------


5.14 No Conflict With Other Instruments.


The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which Supreme Realty Investments, Inc. is a party or to which any of its
properties or operations are subject.


5.15 Governmental Authorizations.


Supreme Realty Investments, Inc. has all licenses, franchises, permits or other
governmental authorizations legally required to enable it to conduct its
business in all material respects as conducted on the date hereof. Except for
compliance with federal and state securities and corporation laws, as
hereinafter provided, no authorization, approval, consent or order of, or
registration, declaration or filing with, any court or other governmental body
is required in connection with the execution and delivery by Supreme Realty
Investments, Inc. of this Agreement and the consummation of the transactions
contemplated hereby.


ARTICLE 6.  SPECIAL COVENANTS


6.1 Access to Properties and Records.


Prior to closing, Supreme Realty Investments, Inc. and HSG will each afford to
the officers and authorized representatives of the other full access to the
properties, books and records of each other, in order that each may have full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other and each will furnish the other with such additional
financial and operating data and other information as to the business and
properties of each other, as the other shall from time to time reasonably
request.


6.2 Availability of Rule 144.


Supreme Realty Investments, Inc. and HSG Shareholders holding “restricted
securities, “ as that term is defined in Rule 144 promulgated pursuant to the
Securities Act will remain as “restricted securities”. Supreme Realty
Investments, Inc. is under no obligation to register such shares under the
Securities Act, or otherwise. The stockholders of Supreme Realty Investments,
Inc. and HSG holding restricted securities of Supreme Realty Investments, Inc.
and HSG as of the date of this Agreement and their respective heirs,
administrators, personal representatives, successors and assigns, are intended
third party beneficiaries of the provisions set forth herein. The covenants set
forth in this Section 6.2 shall survive the Closing and the consummation of the
transactions herein contemplated.


6.3 The Stock Merger Consideration.


The consummation of this Agreement, including the issuance of the Supreme Realty
Investments, Inc. Common Shares to the HSG Shareholders as contemplated hereby,
constitutes the offer and sale of securities under the Securities Act, and
applicable state statutes. Such transaction shall be consummated in reliance on
exemptions from the registration and prospectus delivery requirements of such
statutes that depend, inter alia, upon the circumstances under which the HSG
Shareholders acquire such securities.


11

--------------------------------------------------------------------------------


6.4 Third Party Consents.


Supreme Realty Investments, Inc. and HSG agree to cooperate with each other in
order to obtain any required third party consents to this Agreement and the
transactions herein contemplated.


6.5 Actions Prior and Subsequent to Closing.


(a) From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, Supreme Realty Investments, Inc.
and HSG will each use its best efforts to:


(i) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;


(ii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it; and


(iii) perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business.


(b) From and after the date of this Agreement until the Closing Date, Supreme
Realty Investments, Inc. will not, without the prior consent of HSG:


(i) except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;


(ii) declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;


(iii) enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;


(iv) grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any Common Shares; or


(v) purchase or redeem any Common Shares.


6.6 Indemnification.


(a) Supreme Realty Investments, Inc. hereby agrees to indemnify HSG, each of the
officers, agents and directors and current shareholders of HSG as of the Closing
Date against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or rising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement; and


12

--------------------------------------------------------------------------------


(b) HSG hereby agrees to indemnify Supreme Realty Investments, Inc., each of the
officers, agents, directors and current shareholders of Supreme Realty
Investments, Inc. as of the Closing Date against any loss, liability, claim,
damage or expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made in this Agreement. The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.


6.7 HSG Shareholder Representations. Each of the HSG Shareholders represents and
warrants as follows:


(a) as of the date of this Agreement each of the HSG Shareholders was, and at
the Closing Date it is, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such HSG Shareholder has not been formed solely for the
purpose of acquiring the SRLT Common Stock. Each HSG Shareholder is not a
registered broker-dealer under Section 15 of the Exchange Act.


(b) each of the HSG Shareholders are knowledgeable and experienced in finance
and business matters and thus they are able to evaluate the risks and merits of
acquiring the shares of Common Stock of Supreme Realty Investments, Inc.;


(c) each of the HSG Shareholders are able to bear the economic risk of
purchasing the Supreme Realty Investments, Inc. common stock;


(d) Supreme Realty Investments, Inc. has provided the HSG Shareholders with
access to the type of information normally provided in a prospectus;


(e) Supreme Realty Investments, Inc. did not use any form of public solicitation
or general advertising in connection with the issuance of the shares;


(f) as to the following HSG Shareholders (Yimin Zhang, Weiyi Lv, Xiaochun Wang,
Zhongsheng Bao, Simple (Hongkong) Investment & Management Company Limited, First
Capital Limited and Shenzhen Dingyi Investment & Consulting Limited,
collectively the “Offshore HSG Shareholders”)  the offer of such securities was
not made to a person in the United States and either (A) at the time the buy
order was originated, each of the Offshore HSG Shareholders was outside the
United States (in China), or Supreme Realty Investments, Inc. and any person
acting on its behalf reasonably believed that each Offshore HSG Shareholders was
outside the United States, or (B) the transaction was not executed on or through
the facilities of the Over the Counter Bulletin Board and neither Supreme Realty
Investments, Inc. nor any person acting on its behalf knows that the transaction
has been prearranged with a person in the United States; 
 
(g) the transactions contemplated hereby are bona fide and not for the purpose
of “washing off’ the resale restrictions imposed because the securities are
“restricted securities” (as that term is defined in Rule 144(a)(3) under the
1933 Act);
 
13

--------------------------------------------------------------------------------


 
(h) each of the HSG Shareholders understands and acknowledges that none of the
SRLT Common Stock has been registered under the Securities Act. Each HSG
Shareholder is acquiring the SRLT Common Stock as principal for its own account
and not with a view to or for distributing or reselling such securities or any
part thereof, without prejudice, however, to such HSG Shareholder's right,
subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such HSG Shareholder to hold the securities for any period of time. Such HSG
Shareholder is acquiring the SRLT Common Stock hereunder in the ordinary course
of its business. Such HSG Shareholders does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
SRLT Common Stock.
 
ARTICLE 7. CONDITIONS PRECEDENT TO THE OBLIGATIONS
OF SUPREME REALTY INVESTMENTS, INC. AND SUB


The obligations of Supreme Realty Investments, Inc. and Sub under this Agreement
are subject to the satisfaction, at or before the Closing Date, of the following
conditions:


7.1 Accuracy of Representations.


The representations and warranties made by HSG in this Agreement were true when
made and shall be true at the Closing Date with the same force and effect as if
such representations and warranties were made at the Closing Date (except for
changes therein permitted by this Agreement), and HSG shall have performed or
compiled with all covenants and conditions required by this Agreement to be
performed or complied with by HSG prior to or at the Closing HSG shall be
furnished with a certificate, signed by a duly authorized officer of HSG and
dated the Closing Date, to the foregoing effect.


7.2 Director Approval.


The Board of Directors of Supreme Realty Investments, Inc. shall have approved
this Agreement and the transactions contemplated herein.


7.3 Officer’s Certificate.


Supreme Realty Investments, Inc. shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized officer of HSG to the
effect that: (a) the representations and warranties of HSG set forth in the
Agreement and in all exhibits, schedules and other documents furnished in
connection herewith are in all material respects true and correct as if made on
the Effective Date; (b) HSG has performed all covenants, satisfied all
conditions, and complied with all other terms and provisions of this Agreement
to be performed, satisfied or complied with by it as of the Effective Date; (c)
since such date and other than as previously disclosed to Supreme Realty
Investments, Inc., HSG has not entered into any material transaction other than
transactions which are usual and in the ordinary course if its business; and (d)
no litigation, proceeding, investigation or inquiry is pending or, to the best
knowledge of HSG, threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this Agreement or,
to the extent not disclosed in the HSG Schedules, by or against HSG which might
result in any material adverse change in any of the assets, properties, business
or operations of HSG.


14

--------------------------------------------------------------------------------


7.4 No Material Adverse Change.


Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any material adverse change in the financial condition, business or
operations of HSG.


7.5 Other Items.


Supreme Realty Investments, Inc. shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
Supreme Realty Investments, Inc. may reasonably request.


ARTICLE 8.  CONDITIONS PRECEDENT TO THE OBLIGATIONS
OF HSG AND THE HSG SHAREHOLDERS


The obligations of HSG and the HSG Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing date (unless otherwise indicated
herein), of the following conditions:


8.1 Accuracy of Representations.


The representations and warranties made by Supreme Realty Investments, Inc. in
this Agreement were true when made and shall be true as of the Closing Date
(except for changes therein permitted by this Agreement) with the same force and
effect as if such representations and warranties were made at and as of the
Closing Date, and Supreme Realty Investments, Inc. shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by Supreme Realty Investments, Inc. prior to or at
the Closing. HSG shall have been furnished with a certificate, signed by a duly
authorized executive officer of Supreme Realty Investments, Inc. and dated the
Closing Date, to the foregoing effect.


8.2 Director Approval.


The Board of Directors of HSG shall have approved this Agreement and the
transactions contemplated herein.


8.3 No Material Adverse Change.


Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any material adverse change in the financial condition, business or
operations of Supreme Realty Investments, Inc.
 
15

--------------------------------------------------------------------------------


ARTICLE 9. TERMINATION
 
9.1 Termination Rights.


(a) This Agreement may be terminated by the board of directors or majority
interest of Shareholders of either Supreme Realty Investments, Inc. or HSG,
respectively, at any time prior to the Closing Date if:


(i) there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or


(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions.


In the event of termination pursuant to this paragraph (a), no obligation,
right, or liability shall arise hereunder and each party shall bear all of the
expenses incurred by it in connection with the negotiation, drafting and
execution of this Agreement and the transactions herein contemplated.


(b) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of Supreme Realty Investments, Inc. if HSG
shall fail to comply in any material respect with any of its covenants or
agreements contained in this Agreement or if any of the representations or
warranties of HSG contained herein shall be inaccurate in any material respect,
which noncompliance or inaccuracy is not cured after 20 days written notice
thereof is given to HSG. If this Agreement is terminated pursuant to this
paragraph (b), this Agreement shall be of no further force or effect and no
obligation, right or liability shall arise hereunder.


(c) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of HSG if Supreme Realty Investments, Inc.
shall fail to comply in any material respect with any of its covenants or
agreements contained in this Agreement or if any of the representations or
warranties of Supreme Realty Investments, Inc. contained herein shall be
inaccurate in any material respect, which noncompliance or inaccuracy is not
cured after 20 days written notice thereof is given to Supreme Realty
Investments, Inc. If this Agreement is terminated pursuant to this paragraph
(d), this Agreement shall be of no further force or effect and no obligation,
right or liability shall arise hereunder.


(d) In the event of termination pursuant to paragraph (b) and (c) hereof, the
breaching party shall bear all of the expenses incurred by the other party in
connection with the negotiation, drafting and execution of this Agreement and
the transactions herein contemplated.


16

--------------------------------------------------------------------------------


ARTICLE 10. MISCELLANEOUS


10.1 Brokers and Finders.


Each party hereto hereby represents and warrants that it is under no obligation,
express or implied, to pay certain finders in connection with the bringing of
the parties together in the negotiation, execution, or consummation of this
Agreement. The parties each agree to indemnify the other against any claim by
any third person for any commission, brokerage or finder’s fee or other payment
with respect to this Agreement or the transactions contemplated hereby based on
any alleged agreement or understanding between the indemnifying party and such
third person, whether express or implied from the actions of the indemnifying
party.


10.2 Law, Forum and Jurisdiction.


This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York, United States of America, except for applicable
provisions of the Nevada General Corporation Law, which shall control to the
extent applicable.


10.3 Notices.


Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered to it or sent by registered mail or
certified mail, postage prepaid, or by prepaid telegram addressed as follows:


If to Supreme Realty Investments, Inc.: 10880 Wilshire Blvd Suite 2250, Los
Angeles, CA 90024


If to HSG: No. 264-298 Qingshan Road, Nanfeng Center Suite 1905, Quanwan
Xingjie, Hong Kong


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.


10.4 Attorneys’ Fees.


In the event that any party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
breaching party or parties shall reimburse the non-breaching party or parties
for all costs, including reasonable attorneys’ fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.


10.5 Confidentiality.


Each party hereto agrees with the other party that, unless and until the
transactions contemplated by this Agreement have been consummated, they and
their representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except: (i) to the extent such data
is a matter of public knowledge or is required by law to be published; and (ii)
to the extent that such data or information must be used or disclosed in order
to consummate the transactions contemplated by this Agreement.


17

--------------------------------------------------------------------------------


10.6 Schedules; Knowledge.


Each party is presumed to have full knowledge of all information set forth in
the other party’s schedules delivered pursuant to this Agreement.


10.7 Third Party Beneficiaries.


This contract is solely among the parties hereto and except as specifically
provided, no director, officer, stockholder, employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.


10.8 Entire Agreement.


This Agreement represents the entire agreement between the parties relating to
the subject matter hereof. This Agreement alone fully and completely expresses
the agreement of the parties relating to the subject matter hereof. There are no
other courses of dealing, understanding, agreements, representations or
warranties, written or oral, except as set forth herein. This Agreement may not
be amended or modified, except by a written agreement signed by all parties
hereto.


10.9 Survival; Termination.


The representations, warranties and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for 18 months.


10.10 Counterparts.


This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.


10.11 Amendment or Waiver.


Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing. At any
time prior to the Closing Date, this Agreement may be amended by a by all
parties hereto, with respect to any of the terms contained herein, and any term
or condition of this Agreement may be waived or the time for performance hereof
may be extended by the party or parties for whose benefit the provision is
intended.


10.12 Expenses.


Each party herein shall bear all of their respective cost s and expenses
incurred in connection with the negotiation of this Agreement and in the
consummation of the transactions provided for herein and the preparation
thereof.


18

--------------------------------------------------------------------------------


10.13 Headings; Context.


The headings of the sections and paragraphs contained in this Agreement are for
convenience of reference only and do not form a part hereof and in no way
modify, interpret or construe the meaning of this Agreement.


10.14 Benefit.


This Agreement shall be binding upon and shall inure only to the benefit of the
parties hereto, and their permitted assigns hereunder. This Agreement shall not
be assigned by any party without the prior written consent of the other party.


10.15 Public Announcements.


Except as may be required by law, neither party shall make any public
announcement or filing with respect to the transactions provided for herein
without the prior consent of the other party hereto.


10.16 Severability.


In the event that any particular provision or provisions of this Agreement or
the other agreements contained herein shall for any reason hereafter be
determined to be unenforceable, or in violation of any law, governmental order
or regulation, such unenforceability or violation shall not affect the remaining
provisions of such agreements, which shall continue in full force and effect and
be binding upon the respective parties hereto.


10.17 Failure of Conditions; Termination.


In the event of any of the conditions specified in this Agreement shall not be
fulfilled on or before the Closing Date, either of the parties have the right
either to proceed or, upon prompt written notice to the other, to terminate and
rescind this Agreement. In such event, the party that has failed to fulfill the
conditions specified in this Agreement will liable for the other parties legal
fees. The election to proceed shall not affect the right of such electing party
reasonably to require the other party to continue to use its efforts to fulfill
the unmet conditions.


10.18 No Strict Construction.


The language of this Agreement shall be construed as a whole, according to its
fair meaning and intendment, and not strictly for or against either party
hereto, regardless of who drafted or was principally responsible for drafting
the Agreement or terms or conditions hereof.


10.19 Execution Knowing and Voluntary.


In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has been or has had the opportunity to be fully apprized by its attorneys of the
legal effect and meaning of this document and all terms and conditions hereof;
(c) is executing this Agreement voluntarily, free from any influence, coercion
or duress of any kind.


19

--------------------------------------------------------------------------------


10.20 Amendment.


At any time after the Closing Date, this Agreement may be amended by both
parties, with respect to any of the terms contained herein, and any term or
condition of this Agreement may be waived or the time for performance hereof may
be extended by the party or parties for whose benefit the provision is intended.











 


























[Signature page follows]
 
 
20

--------------------------------------------------------------------------------



 
In Witness Whereof, Supreme Realty Investments, Inc., Sub and HSG, each pursuant
to the approval and authority duly given, as well as the HSG Shareholders, have
caused this Agreement and Plan of Merger to be executed as of the date first
above written.
 

   
Supreme Realty Investments, Inc.
         
By:
/s/ Zujun Xu
     
Zujun Xu
Its Chairman of the Board and Chief Executive Officer
                   
XY Acquisition Corporation
                   
By:
/s/ Zujun Xu
     
Zujun Xu
Its Chairman of the Board and Chief Executive Officer
                   
Home System Group, Inc.
               
By:
/s/ Cheung Kin Wai
     
Cheung Kin Wai
Its President
           
HSG Shareholders
                     
/s/ Ye Bo Quan
     
Ye Bo Quan
             
/s/ Li Shu Bo
     
Li Shu Bo
             
/s/ Huang Jian Wei
     
Huang Jian Wei
             
/s/ Cheung Kin Wai
     
Cheung Kin Wai
             
/s/ Li Wei Qiu
     
Li Wei Qiu

 
21

--------------------------------------------------------------------------------


 

             
Simple (Hong Kong) Investment & Management Company Limited
           
By:
/s/ Guoqiong Yu
   
Name:
Guoqiong Yu
   
Title:
 
 
President
     
First Capital Limited
           
By:
/s/ Xu Xi Rong
   
Name:
Xu Xi Rong
   
Title:
President
             
Shenzhen Dingyi Investment Company Limited
           
By:
/s/ Hongyan Sun
   
Name:
Hongyan Sun
   
Title:
President
             
China US Bridge Capital Limited
           
By:
/s/ Xiaobin Liu
   
Name:
Xiaobin Liu
   
Title:
President
             
Value Global International Limited
           
By:
/s/ Zhiyong Xu
   
Name:
Zhiyong Xu
   
Title:
President

 

 
22

--------------------------------------------------------------------------------



SCHEDULE A


HSG SHAREHOLDERS


 
Name of HSG
Shareholder
HSG Common Stock
Ownership %
 
Shares of HSG
 
Shares of Supreme Realty
Investments, Inc. Common Stock
 
Cheung Kin Wai
 
Li Wei Qiu
 
Ye Bo Quan
 
Li Shu Bo
 
Huang Jian Wei
 
 
20%
 
26%
 
6.5%
 
6%
 
6.5%
 
10,000
 
13,000
 
3,250
 
3,000
 
3,250
 
1,600,000
 
2,080,000
 
520,000
 
480,000
 
520,000
 
Value Global International Limited
 
 
6%
 
3,000
 
480,000
 
Simple (Hong Kong) Investment & Management Company Limited
 
 
4%
 
2,000
 
320,000
 
First Capital Limited
 
 
8%
 
4,000
 
640,000
 
Shenzhen Dingyi Investment Company Limited
 
 
7%
 
3,500
 
560,000
 
China US Bridge Capital Limited
 
 
10%
 
5,000
 
800,000



23

--------------------------------------------------------------------------------

